UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1893


SANDRA JANNETH MARTINEZ-GUERRERO; K.M.G.M.,

                    Petitioners,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: June 11, 2021                                          Decided: July 2, 2021


Before THACKER, HARRIS, and QUATTLEBAUM, Circuit Judges.


Petition for review granted and remand awarded by unpublished per curiam opinion.
Judge Quattlebaum dissents.


Suzanne L. Capriotti, THE LAW OFFICES OF SUZANNE L. CAPRIOTTI, LLC,
Gaithersburg, Maryland, for Petitioners. Jeffrey Bossert Clark, Assistant Attorney
General, Mary Jane Candaux, Assistant Director, Dawn S. Conrad, Senior Litigation
Counsel, Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sandra Janneth Martinez-Guerrero (Martinez) and her minor daughter, K.M.G.M.

(collectively, “Petitioners”), both natives and citizens of El Salvador, petition for review

of the July 20, 2020, decision and order of the Board of Immigration Appeals (the Board)

dismissing their appeal from the Immigration Judge’s July 23, 2018, oral decision denying

their applications for asylum, withholding of removal, and protection under the Convention

Against Torture (“CAT”).        The Board affirmed the denial of Petitioners’ asylum

applications after concluding that death threats made to Petitioners did not constitute past

persecution.   The Board also affirmed the denial of Petitioners’ applications for

withholding of removal and CAT protection on similar reasoning.            For the reasons

explained below, we grant the petition for review and remand for further proceedings

consistent with this opinion.

       The Immigration and Nationality Act (INA) renders deportable “[a]n alien who

enters the United States without required documentation, and who remains present here.”

Xing Yang Yang v. Holder, 770 F.3d 294, 296 (4th Cir. 2014) (citing 8 U.S.C.

§§ 1182(a)(7)(A)(i), 1227(a)(1)(A)). The INA, however, creates “several avenues by

which such an alien may seek relief from deportation and lawfully remain in the United

States.” Id.

       Relevant here, the INA authorizes the Attorney General to confer asylum on a

person who is a “refugee” and thereby prevent her deportation.              See 8 U.S.C.

§ 1158(b)(1)(A). A “refugee” is a person unwilling or unable to return to her native country

“because of persecution or a well-founded fear of persecution on account of race, religion,

                                             2
nationality, membership in a particular social group, or political opinion.”                Id.

§ 1101(a)(42)(A). An asylum applicant can establish refugee status and qualify for asylum

by demonstrating past persecution in her native country on account of a protected ground

or a well-founded fear of persecution in that country on such a ground. See 8 C.F.R.

§ 1208.13(b) (2020). If an asylum applicant establishes past persecution, she has the

benefit of a rebuttable presumption of a well-founded fear of future persecution. Djadjou v.

Holder, 662 F.3d 265, 272 (4th Cir. 2011).

       In assessing a decision of the Board affirming the denial of an asylum application,

we review “legal questions de novo and factual findings for substantial evidence, treating

the agency’s factual findings as conclusive unless any reasonable adjudicator could only

reach a contrary conclusion.” Arita-Deras v. Wilkinson, 990 F.3d 350, 356 (4th Cir. 2021)

(internal quotation marks omitted). “In the end, the [Board’s] determination whether to

grant relief is conclusive unless manifestly contrary to law and an abuse of discretion.”

Alvarez Lagos v. Barr, 927 F.3d 236, 248 (4th Cir. 2019) (internal quotation marks

omitted).

       We are satisfied that the Board’s decision denying Petitioners’ asylum applications

is manifestly contrary to law and an abuse of discretion because it conflicts with our

precedents defining persecution. We have characterized persecution as involving “the

infliction or threat of death, torture, or injury to one’s person or freedom, on account of one

of the enumerated grounds.” Li v. Gonzales, 405 F.3d 171, 177 (4th Cir. 2005) (internal

quotation marks omitted). Notably, time and again, we have held that threats of death or

injury to one’s person constitute persecution. See, e.g., Diaz de Gomez v. Wilkinson, 987

                                              3
F.3d 359, 363 & n.2 (4th Cir. 2021); Bedoya v. Barr, 981 F.3d 240, 246 (4th Cir. 2020);

Zavaleta-Policiano v. Sessions, 873 F.3d 241, 247 (4th Cir. 2017).

       Here, Martinez testified during the hearing before the Immigration Judge that

Petitioners began receiving death threats after Martinez’s 14-year-old brother-in-law (who

is also K.M.G.M.’s uncle) was murdered by gang members for refusing to join their ranks. *

The first death threat made to Petitioners was in the form of a note left under the door of

Petitioners’ home. The note threatened to harm and kill Petitioners if Martinez said

anything to anyone about the details of her brother-in-law’s murder. The second death

threat made to Petitioners was in the form of an anonymous call to Martinez’s cell phone.

The anonymous caller threatened that Petitioners would suffer the same fate as Martinez’s

brother-in-law and demanded money. Martinez believed that the persons who made the

death threats were the same persons who killed her brother-in-law.

       Despite deeming Martinez’s testimony credible, the Board ruled that the death

threats made to Petitioners did not constitute past persecution because Petitioners remained

in El Salvador for about a year after receiving the threats and did not suffer any further

threats or physical harm. However, we conclude that the Board’s ruling is generally

contrary to our repeated recognition that death threats constitute persecution and

specifically contrary to our recent decision in Bedoya, 981 F.3d at 246-47 (holding

petitioner established past persecution based on death threats contained in letters delivered




       *
           The murder victim was the brother of Martinez’s common law husband.

                                             4
to his home and in text messages sent to his cell phone even though petitioner did not flee

home country until about five months after receiving threats).

       In addition to conflicting with our precedents, the Board’s past persecution analysis

ignores unrebutted, material evidence. More specifically, the Board ignored Martinez’s

testimony explaining why Petitioners remained in El Salvador for about a year after

receiving the threats. That is, Martinez testified that she did not have the money to flee El

Salvador with her daughter until that time. Martinez added that she took what steps she

could to protect herself and her daughter in the interim, including by moving next door and

by staying home or only leaving the house with a companion. By overlooking this

unrebutted, material evidence, the Board abused its discretion. See Rodriguez-Arias v.

Whitaker, 915 F.3d 968, 974 (4th Cir. 2019) (“It is an abuse of discretion for the [Board]

. . . to arbitrarily ignore relevant evidence.”).

       We are thus satisfied that the Board’s ruling that Petitioners had not established that

they suffered past persecution is manifestly contrary to law and an abuse of discretion. We

therefore grant the petition for review and remand for the Board to reconsider Petitioners’

asylum applications and apply the presumption of a well-founded fear of future

persecution. See Bedoya, 981 F.3d at 247. Additionally, because the Board’s erroneous

ruling as to past persecution infected its assessment of Petitioners’ withholding of removal

claims, and because that ruling appears to have impacted the Board’s consideration of

Petitioners’ claims for CAT protection, we remand for the Board to reconsider those claims

too. See Diaz de Gomez, 987 F.3d at 366-67.



                                                5
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                 PETITION FOR REVIEW GRANTED
                                                        AND REMAND AWARDED




                                          6
QUATTLEBAUM, Circuit Judge, dissenting:

      I would deny the petition. The BIA properly found that death threats may constitute

persecution. It also found that under the record here, the threats were insufficient to

establish persecution. In my view, substantial evidence supports that determination.




                                            7